DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Priority
A decision dismissing the petition under 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed application was issued 02/07/2022. To correct the benefit claim, the applicant should address the issues raised in the petition decision.
Broadening
As noted at item 5 of the office action mailed 08/17/2016, the office recognized the applicant’s benefit claim. See one of the two filing receipts mailed 04/24/2015. Said claim includes continuity of reissue application 13/893,531. Application '531 includes a clear intent to broaden in its declaration. Thus, broadening is permissible in this reissue except when there is recapture.
Recapture
Claims 18 and 19 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
The following analysis of whether there is recapture has been included in this office action because new claim 18 has been broadened with respect to the original claims, and the broadened aspects of new claim 18 relate to surrendered subject matter.
Claim 18 and dependent claim 19 are broader in scope than the original patent claims
claim 9 in at least one respect because they do not include: “said gasket including a bottom portion extending along said body portion sidewalls and across said rear wall, said bottom portion being adapted to secure said gasket in position on said body portion.”
With respect to the remaining original, independent claims (claims 1, 4, and 10), new claim 18 is broader than these claims because they do not include outwardly extending flanges. However, since original claim 9 never included this limitation (and thus this limitation was not surrendered), recapture analysis will proceed with respect to original claim 9 only.
Subject matter surrendered in the original prosecution
In parent application 12/460,592, a non-final rejection, mailed July 13, 2011, included a rejection of claims 1-6 and 11-20 as obvious in view of PCT Pub. WO 2005/051149 to Stuart. At p. 8 of the response dated August 11, 2011, the applicant stated, “the Applicants believe that Stuart fails to render the claims, as amended, obvious and unpatentable, and reconsideration is respectfully requested.”
Independent claim 11 (issued as original claim 9) was amended as follows:
11. (Currently Amended) An enclosure for a blender comprising a body portion adapted to be secured to a base of the blender, a cover pivotally secured to the said body portion and movable between an open position and a closed position, and a sealing gasket, said body portion including opposed sidewalls, a rear wall extending between said sidewalls, and a top wall, said gasket covering a portion of said sidewalls and said top wall of said body portion and positioned between said body portion and said cover when said cover is in the closed position, said gasket including a bottom portion extending along said body portion sidewalls and across said rear wall, said bottom portion being adapted to secure said gasket in position on said body portion.
In the accompanying remarks, pp. 8 and 9, the applicant stated as follows:
Claim 11, which depended from claim 6 as originally filed, has been amended to place the claim in independent form and to include all of the features of originally filed claim 6. Claim 11 recites a gasket including a bottom portion extending along the body portion sidewalls and across the rear wall, the bottom portion being adapted to secure the gasket in position on the body portion. As acknowledged in the related International Search Report and written opinion, Stuart fails to teach or suggest a gasket as recited in claim 11, and therefore fails to render amended claim 11 obvious and unpatentable.
The broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution
As discussed at 5 above, new claim 18 does not include the following limitation from original claim 9:

As per items 8 and 9 above, this limitation was surrendered by the applicant in the response filed August 11, 2011. Thus, the broadened aspects of new claim 18 as compared with original claim 9 relates to the surrendered subject matter.
Whether claim 18 and dependent claim 19 were materially narrowed in other respects with respect to the original claims
New claim 18 and dependent claim 19 retain some of the elements of the surrendered limitation (a bottom portion) but not others (that the bottom portion extends “along said body portion sidewalls and across said rear wall, said bottom portion being adapted to secure said gasket in position on said body portion”). Thus, the surrendered subject matter has not been entirely eliminated. Accordingly, it must be determined whether the retained portion materially narrows original claim and avoids recapture. See MPEP §1412.02(I)(C). Since the prior art of record, see below, shows that the modified limitation was well known in the art, recapture has not been avoided.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18 and 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent No. 2,665,458 to Wilcox.
Claims 18 and 19. Wilcox discloses the invention as claimed including a body (“An oven compartment 18 having a cubical oven liner 20 and closed on all sides except the front” (col. 2, ll. 8-10)) having opposed sidewalls and a wall extending between said sidewalls (See Fig. 1). A cover (pivoted door 22) is coupled to said body (See Fig. 1), the cover moveable between open and closed positions (See col. 2, ll. 11 and 12). A gasket 24 secured with said body (via spring clip 36), wherein said gasket includes laterally spaced side portions and a bottom portion extending between said side portions (See Fig. 1 and col. 2, ll. 13-17). The language “said body is configured to enclose a blending container of the blender” is functional and the structure of Wilcox is capable of performing the function because it includes compartment 18.
Response to Arguments
Applicant' s arguments with respect to claim(s) 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claim 21. The prior art of record does not show, singly or in combination, the combination of elements recited in claim 21 including the gasket extends along a bottom portion of sidewalls of the body and across a bottom portion of a rear wall of the body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA CLARKE whose telephone number is (571)272-4873. The examiner can normally be reached on 9:00-3:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARA S CLARKE/            Primary Examiner, Art Unit 3993                                                                                                                                                                                            
Conferees:  /rds/ and /GAS/